Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 22, 2021

The Court of Appeals hereby passes the following order:

A21A1274. ROBERT D. WHIGHAM v. STATE OF GEORGIA.

      Robert Whigham filed this direct appeal from the superior court’s order
denying his petition for removal from the sex offender registry under OCGA §
42-1-19. We lack jurisdiction.
      “Appeals from decisions of superior courts granting or denying petitions for
release pursuant to Code Section 42-1-19” must be taken by application for
discretionary appeal. See OCGA § 5-6-35 (a) (5.2), (b). “Compliance with the
discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Whigham’s failure to
follow the discretionary appeals procedure deprives us of jurisdiction over this
appeal. Accordingly, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/22/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                          , Clerk.